I concur. But I wish to emphasize that while it is proper to permit the juror to ask questions of a witness to clarify some matter in the mind of the juror, the court should never on its own motion invite the jury to question witnesses, and should at all times guard carefully the rights of the parties in permitting the witness to answer questions asked by a juror. Counsel for a party is never as free to object to a question asked by the court or by a juror as when the question is asked by opposing counsel.
I agree the giving of instruction No. 5 was error. It was objectionable in form and erroneous in substance. I agree, however, that in the instant case, it was not such prejudicial error as to require a reversal as to Nichols and Roberts. There is no dispute that defendants were at the scene of the alleged offense at the time of its claimed commission. Likewise there is evidence that Roberts fled from the scene of the crime, but there is no evidence that the other defendants fled. They certainly would not be expected to remain in a particular cafe just because a man claimed to have been robbed therein, and after the claimed victim had left. Merely leaving the cafe, with no effort to conceal oneself, or avoid being seen is not evidence of flight. The *Page 139 
instruction clearly intimates to the jury that leaving the cafe was flight, and had a tendency to establish guilt.
As to Roberts, her precipitate flight from the scene through the kitchen and back door even before, or immediately at the instant of the discovery of the alleged offense is sufficient to make the instruction, even though unnecessary, not prejudicial as to her. As to Nichols, there is evidence that it was he who called Jensen over to his table; who stood close to him, manipulated his wrists, caused him to occupy himself with search for a pencil, and slipped some dark object to Roberts just before she ran out; and just at that time Jensen's billfold was stolen. If the jury believed all these things, it would seem they must convict Nichols without any reference to the matter of flight, and therefore a reversal on the error is not in order.
As to Anderson, as pointed out by Mr. Justice WADE, there is not sufficient evidence to go to the jury. As to him the instruction was clearly prejudicial, and is one further reason for reversing the judgment as to him.
TURNER, J., concurs in the opinion of Mr. Justice WADE and also in the views expressed by Mr. Chief Justice LARSON.